              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:09-cr-00013-MR-WCM-5


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                      ORDER
                                )
                                )
REGINALD LAMOND FIELDS,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court upon the Defendant’s Motion to

Terminate Supervised Release [Doc. 960]. Both counsel for the Government

and the Defendant’s supervising probation officer have advised the Court

that they do not oppose the Defendant’s request.

      Upon review of the Defendant’s motion, and upon consultation with the

Defendant’s supervising probation officer, the Court is satisfied that the early

termination of the Defendant’s supervised release is warranted by the

Defendant’s conduct and is in the interest of justice.       See 18 U.S.C. §

3583(e)(1).




     Case 1:09-cr-00013-MR-WCM Document 962 Filed 09/21/20 Page 1 of 2
     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Motion to Terminate Supervised Release [Doc. 960] is GRANTED, and the

Defendant’s term of supervised release is hereby terminated.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to the Defendant, counsel for the Government, and the United States

Probation Office.

     IT IS SO ORDERED.
                                 Signed: September 21, 2020




                                     2

    Case 1:09-cr-00013-MR-WCM Document 962 Filed 09/21/20 Page 2 of 2
